 330DECISIONSOF NATIONALLABOR RELATIONS BOARDHunter Saw Divisionof Asko,Inc.andLonnie H.Keener,Jr. Case 6-CA-5976March 12, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND JENKINSOn October17; 1972,Administrative Law JudgeRobert E.Mullin issued the attached Decision in thisproceeding.Thereafter,the Respondent filed excep-tionsand a supporting brief,and the GeneralCounsel filed exceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findingsand conclusions'of the Administrative Law Judgeand to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Hunter Saw Division of Asko,Inc.,Pittsburgh, Pennsylvania, its officers, agents,successors, and assigns, shall take the action set forthin the Administrative Law Judge's recommendedOrder.1In reaching our conclusion herein, we find it unnecessary to pass on theAdministrative Law Judge's findings and conclusions with respect to thelegalityof the November 5, 1971, layoff and the General Counsel'sexceptions to his findings and conclusions The record shows that theoriginal charge filed March 23, 1972, only related to the failure to recall inJanuary 1972 and made no reference, direct or indirect, to any otherunlawful conduct The amended charge, alleging, for the first time, theillegalityof the November layoff was filed on July 19, 1972 In thesecircumstances, and since more than 6 months had elapsed prior to the filingof the amended charge, further proceedings with respect to the Novemberlayoff are precluded by the provisions of Sec. 10(b) of the Act.2Respondent, in its exceptions to the Decision of the AdministrativeLaw Judge, contends for the first time herein that we ought to defer to theavailable contractual grievance and arbitration machinery pursuant to thepolicy announced inCollyer InsulatedWire, A Gulf and Western SystemsCo,192 NLRB No 150 Such aCollyerdefense was not raised or litigatedat the hearing In Chairman Miller's view,a respondent seeking to assertthis defense has the burden of establishing it by pleading and proving factssufficient to show the applicability of the principles established in theCollyerline of cases Respondent,in his opinion,has not met that burdenhere.Members Fanning and Jenkins would in any event,in accordance withtheirdissents inCollyer,not defer this case to arbitration,even hadRespondent shown the applicability ofCollyerDECISIONSTATEMENT OF THE CASEROBERT E. MULLIN, Administrative Law Judge: Thiscase was heard in Pittsburgh, Pennsylvania, on September8, 1972, pursuant to charges duly filed and served.' Theoriginal complaint was issued on May 26, 1972. Thereafter,an amended complaint and a notice of hearing were issuedon July 20, 1972. In its answers, duly filed, the Respondentconceded certain facts as to its business operations, butdenied all allegations that it had committed any unfairlabor practices.At the trial, the General Counsel and the Respondentwere represented by counsel. All parties were given fullopportunity to examine and cross-examine witnesses, andto file briefs. A motion to dismiss, made by Respondent atthecloseof the hearing, is disposed of as appearshereinafter in thisDecision.The parties waived oralargument and, on September 25, 1972, both the GeneralCounsel and the Respondent submitted briefs.Upon the entire record in the case, including the briefs ofcounsel, and from my observation of the witnesses, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent, a Pennsylvania corporation with itsprincipal office and plant located in Pittsburgh in thatState, is engaged in the manufacture and nonretail sale ofindustrial saws and spacers for the steel industry. Duringthe12-month period preceding the issuance of thecomplaint, the Respondent shipped goods and materialsvalued in excess of $50,000 from its Pittsburgh plantdirectly to points outside the Commonwealth of Pennsylva-nia.Upon the foregoing facts, the Respondent concedes,and I find, that Hunter Saw Division of Asko, Inc., isengaged in commerce within the meaning of the Act.H. THELABOR ORGANIZATION INVOLVEDUnited Steelworkers of America, Local 3714, AFL-CIO,herein called the Union, or Steelworkers, is a labororganization within the meaning of the Act.1The original charge was filed on March23, 1972.An amended chargewas filed onJuly 19, 1972.202 NLRB No. 30 HUNTER SAW DIV. OF ASKO, INC.331III.THE ALLEGED UNFAIR LABOR PRACTICESA.Background and Sequenceof EventsThe Respondent has a small plant in the Pittsburgh areawith about 25 employees. It has had collective-bargainingrelations with the Union for many years. Shortly after hisemployment in September 1971, Lonnie H. Keener, Jr., theCharging Party herein, joined the Steelworkers. Early inNovember, the Respondent laid off Keener and two otherrecent hires. In January, the latter were recalled, butKeener was not. The General Counsel alleges that this wasbecauseKeener had invoked the Union's grievanceprocedures during the course of his employment andfurther that his original layoff was also discriminatory.These allegations are denied by the Respondent in theirentirety.B.The FactsKeener went to work for the Respondent as a laborer onor about September 13, 1971. He had previously hadseveral job interviews with Bernard F. Carroll, plantsuperintendent, and, after his employment, Carroll as-signed Keener to work as a "holdup" man in what wasknown as the holdup room.2 Subsequent to Keener'semployment, the Respondent hired Stanley Lingelbachand Thomas Milanek.Not long thereafter, the Respondent experienced abusiness downturn and Superintendent Carroll found thatto keep all the employees occupied during the day it wasnecessary that he assign some of the men to work outsidetheir classification.During the course of this period,Lingelbach and Milanek were both assigned to variousjobs, some of which, apparently, were less arduous than theholdupwork which Keener was performing. Late inOctober, or early in November, Keener complained toCarroll about his continued assignment as a laborer whileothers, hired subsequent to his employment, were gettinglighter work. Carroll's answer was that there was not muchwork for anybody and that he hoped that the situation inthe shop at that time would be only temporary.Keener was not satisfied with Carroll's response. At thistime, having become a union member,3 Keener filed anoral grievance with the Union. Shortly thereafter, RobertStenett,president of Local 3714, and Donald Brown,Bartley Riley, and Edmund Budziszewski, members of theSteelworkers' grievance committee, met with the plantsuperintendent to discuss Keener's complaint. At that time,Carroll repeated, in substance, what he had told Keenerpreviously, namely, that the lack of work in the shop was,he believed, a temporary matter and that up to that pointhe had endeavored to avoid a layoff by assigning the2The "holdup man" was an assistant to a sawsmith The latter was askilledworkman responsible for removing irregularities on the surface ofsaw bladesafter they had receivedheat treat processingThe holdup manheld the saw blade on a large, flat anvil and kept it level while the sawsmith,or hammerman, hammered and flattened the blade3A union shop clause in the Steelworkers contract required newemployees tojoin the Union on the 31st day of their employment4The General Counsel did not establish a specific date as to when thisconversation occurred. The witnesses were in substantial accord as to theapproximate timeCarroll testified that he talked with Keener late inemployees wherever he could use them. Before concludingthe conference, however, Carroll expressed his irritation athaving to justify his effort to provide employment foreveryone and announced that if the men were going toengage in petty bickering as to what men should becleaningwhichmachine, he would lay off the threeyoungestmen. The collective-bargaining agreement re-quired that the Union receive at least 1 week's notice ofany reduction in force. Carroll told the committee that hewas giving the Steelworkers the requisite notice. ThatFriday, Carroll notified Keener, Milanek, and Lingelbachthat they would be laid off the following Friday. At thehearing, Carroll conceded that he made this decision at thetime that the Union's committee came to him withKeener's grievance. A short while later, he laid off CarlCervice, another employee.In January, Keener learned that both Lingelbach andMilanek had been rehired. Thereafter he telephonedCarroll to mquire as to when he could return to work.Carroll offered no encouragement .4 According to thelatter, he told Keener that under the contract he was nolonger obligated to recall any who had been laid off,5 andthat, in any event, he could not use Keener because ofabsenteeism and because Keener had had trouble doingthe job assigned to him. Carroll testified that, at this pointin their conversation,Keener declared that he wasappealing the matter to the NLRB and that he neededreasons as to why he was not being reemployed. Accordingto Carroll, he thereupon told Keener that he would nottake him back because of his unreliability, incapability,and "attitude."6 Carroll testified, in connection with thelatter term, that he also told the employee that he did notlike the way in which Keener had involved the Union'sgrievance committee in his problems. According to thesuperintendent, he stated to Keener that "when things weretough and I was trying to keep everybody occupied .. .You had to come in with a committee . . . when Iexplained to you like a gentleman what the conditions were... the committee bounces on my back . . . at this time Idon't need aggravation."C.Concluding FindingsThe General Counsel alleged that the November layoffwas triggered by the Union's action in connection withKeener's grievance and, therefore, discriminatory. Thiswas denied by the Respondent, according to whom thelayoffwas dictated solely by economic considerations.Carroll, a longtime employee of the Respondent, whohad been superintendent for over 5 years, testified that hecould not recall any earlier layoff, although in 1968 it hadbeen necessary to put the shop employees on a 4-day week.However, he testified that for sometime before the layoff inJanuary or early in February,and the latter testified that he made thetelephonecall inFebruary5This appears to have been correct The seniorityclause in thecollective-bargaining agreementprovided that a laid-off employeeretainedseniority only for so long a period after the layoffas hehad been employedby the RespondentIn Keener'scase this was approximately 2 months, aperiod that expired at the latest,in mid-January Of course, Lingelbach andMilanek had even less seniority than Keener6The quotation is from Carroll's testimony 332DECISIONS OF NATIONAL LABOR RELATIONS BOARDNovember 1971, the shop had little work and that it washis effort to spread the available work which precipitatedtheUnion's grievance. Arien Metzelaar,assistant to thepresident, and Richard T. Williams, the corporate-directorof industrial relations, credibly testified that before theUnion came into the picture they had discussed thelikelihood of a layoff with Carroll. According to Williams,about 2 weeks before the layoff was effectuated, he had aconversationwithCarroll in which the necessity of acutback was discussed. Williams testified that he told theplant superintendent at this time that the decision as to alayoff would be left entirely to him.The "management clause" in the collective-bargainingagreement clearly accorded to the Respondent the right torelieveemployees from duty for lack of work. Thetestimony of Carroll,Metzelaar, and Williams as to thework shortage in mid-November was credible. The GeneralCounsel offered no refutation of this line other thansurmise and speculation. In his brief, the General Counselcontends that Carroll laid off Lingelbach and Milaneksolely to reach Keener who had the most seniority. Thisargument, however, ignores the fact that shortly after thethree above named were laid off, the Respondent also laidoff another employee, Carl Cervice, who was senior to allthree of them.? Consequently,it ismy conclusion that notonly does the record establish that the Respondent had aneconomic justification for the layoff, but that when facedwith a choice between a make-work program that requiredusing employees outside their classifications in order tokeep them busy and a reduction in force in accordancewith shop seniority, the Respondent could elect, as it did,to follow the latter course. As a result I conclude that theGeneralCounsel has not proved that the layoff inNovember was ordered for discriminatory reasons.The Respondent's refusal to recall Keener, however,presents a different question. According to Carroll, he didnot wish to recall Keener because of his absenteeism, hisstature, and his attitude. Neither of the first two reasonswithstands scrutiny. Keener testified, credibly and withoutcontradiction, that he had never been reprimanded whileon the job, either orally or in writing. He also testifiedcredibly that his absences from work werenecessitatedlargely because of an automobile accident which he hadhad and because of the seriousillnessofone of hischildren.Apparently, his explanations, made at the plantduring the period of his employment, were satisfactory, foras found earlier, he had never been reprimanded forabsenteeism or for any other reason. Moreover, hisabsenteeismwas not as great as at least two otheremployees who were retained.8 At the hearing, Carrolltestified that because Keener was not a tall man, but shortof stature, a special platform, or skid, had to be built in theholdup room to enable Keener to perform his work for thesawsmith. According to Carroll, this decreased the employ-ee's utility to the Respondent. As found above, Carroll hadhiredKeener when the latter was seeking employment.Keener's stature, manifestly apparent then, had not beenconsidered a handicap to his employment at that time bythe superintendent,a man with many years experience ineveryphase of the Respondent's operations.9Moreover, if,in fact,Keener's stature had constituted a problem itwould have been evident during his 30-day probationaryperiod and Keener would have been either discharged orreassigned.Since neither action was taken,the logicalconclusion must be that the Respondent kept him after thecompletion of the probationary period because he hadproved himself, physically, as well as otherwise, to becapable of doing the job assigned him. It is my conclusionthatCarroll'scriticismofKeener's physique was anafterthoughtwhich developed after the charges in theinstant casewere filed.Carroll openly disdained Keener for having resorted tothe union grievance procedure in protesting the superin-tendent's methods for assigning work in the shop. This wasevident in his conversation with Keener in February and itwas patently clear at the time he testified. In November1971,Carroll had been making every effort to avoid alayoff in the shop by having even the more highly skilledemployees perform routine maintenance work when therewas nothing else for them to do. At this juncture, Keener, abrash newcomer, filed a grievance which confrontedCarroll with the necessity of becoming involved in a breachof contract problem or of effectuating a reduction in force.As he testified, Keener's action was an "aggravation . . . Idon't need... .The guarantee in Section 7 of the Act of the right toengage in protected concerted activities for the purpose ofmutual aid and protection establishes not only the right ofemployees to engage in union-related activities but also thefundamental right of employees to present grievances totheir employers over terms and conditions of employment.N.L.R.B. v.WashingtonAluminumCompany,370 U.S. 9,14;Hugh H. Wilson Co. v. N.L.R.B.,414 F.2d 1345,1347-48 (C.A. 3), cert.denied,397 U.S. 935.Keener'scomplaint to Carroll that he was not being assigned anylighter work in the shop and the subsequent action of theUnion'sgrievance committee in protesting, on Keener'sbehalf, about the superintendent's method of assigningwork, clearly constituted concerted activity. Carroll'sdismay with Keener for having frustrated the superintend-ent's well-intentioned efforts to keep all the employees onthe payroll is understandable. Nevertheless, Keener wasentitled to exercise his right to invoke the Union'sgrievance procedure and, under the Act here involved, thatrightwas a protected concerted activity.JohnKlannMoving and Trucking Company v. N.L.R.B.,411 F.2d 261,263 (C.A. 6), enfg. 170 NLRB 1207, 1212;N.L.R.B. v.Pruden Products Co.,422 F.2d 855, 856 (C.A.7);BowmanTransportation, Inc.,134 NLRB 1419, 1420 (Reeves), enfd.as to this point, 314 F.2d 497, 498 (C.A. 5);InterboroContractors, Inc.,157 NLRB 1295, 1301-02, enfd. 388 F.2d495 (C.A. 2).When Keener sought reemployment, Carroll refused torehire him,alleging,inter alia,that Keener did not have the7Cervicewas reemployed in December 1971 This recall was inextended periods due to illnessaccordance with the terms of the contract because Cervice had over a year's9Carroll testified that he had been working at the plant for almost 35seniority at the time of the layoffyears8Eg, Cervice and Astronich, both of whom had been absent for HUNTER SAW DIV. OF ASKO, INC.333right "attitude." As he described it, Keener's complaint,voiced both by the employee himself and through theUnion's grievance committee, had been an "aggravationIdon't need...." These remarks to Keener revealthe true motive for the Respondent's failure to recall theemployee.10 It is my conclusion that Carroll's refusal toreemploy Keener was motivated by his antipathy for thelatterwhich developed when Keener exercised his right,before the layoff, to engage in protected concerted activity.Such action by the Respondent's plant superintendentconstituted discrimination within the meaning of Section8(a)(3) and (1) of the Act. It is so found.Respondent be required to preserve and make available tothe Board, or its agents,on request,payroll and otherrecords to facilitate the computation of backpay due.Since a discriminatory discharge,or refusal to reemploy,"goesto the veryheart of the Act"(N.L.R.B.v.EntwistleMfg.Co.,120F.2d 532, 536 (C.A. 4)), it will berecommended that the Respondent be ordered to ceaseand desist from infringing in any manner upon the rightsguaranteed in Section 7.Upon the foregoing findings and conclusions and theentire record,and pursuant to Section 10(c) of the Act, Iherebyissue the following recommended:CONCLUSIONS OF LAW1.The Respondent is engaged in commerce and 'theUnion is a labor organization, all within the meaning of theAct.2.By discriminating in regard to the hire and tenure ofLonnie H. Keener, Jr., thereby discouraging union orconcerted activities, the Respondent has engaged, and isengaging, in unfair labor practices within the meaning ofSection 8(a)(3) and (1) of the Act.3.By interfering with, restraining, and coercing itsemployees in the exercise of the rights guaranteed inSection 7 of the Act, the Respondent has engaged, and isengaging, in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.4.The General Counsel did not prove by a preponder-ance of the evidence that the Respondent's layoff ofemployees in November 1971 was violative of the Act.THE REMEDYHaving found that the Respondent has engaged incertain unfair labor practices,Iwill recommend that theRespondent be ordered to cease and desist therefrom andto take certain affirmative action designed to effectuate thepolicies of the Act.Having found that the Respondent discriminatonlyrefused to reemploy Lonnie H. Keener,Jr.,Iwillrecommend that the Respondent be ordered to offerKeener immediate and full reinstatement without prejudiceto his seniority or other rights and privileges,and makehim whole for any loss of earnings that he may havesuffered from the time that the Respondent failed toreemploy him" to the date of the Respondent's offer ofreinstatement.The backpay for the above-named employ-ee shall be computed in accordance with the formulaapprovedinF.W.Woolworth Company,90 NLRB 289,with interest thereon computed in the manner and amountprescribed inIsis Plumbing&Heating Co.,138 NLRB 716,717-721.Itwillalsobe recommended that the said10As for Carroll's words to Keener on this occasion, it may be said, asthe Fifth Circuit Court of Appeals said in another case: "If the wordsattributed to those authorized to speak for management are credited ashaving been said, their form and content and contexteliminate alldoubt onmotive."N L R B v Ferguson,257 F 2d 88, 90 (C A 5, 1958).11Other than ascribingit to sometimein February 1972, the record doesnot establish a more accurate date of the telephone conversation in whichSuperintendent Carroll refused to rehire Keener Carroll testified that hehired a new employee, one Dan Brown, in the latter part of February TheRespondent's backpay liability as to Keener is found to begin no later thanthe date on which Brown was hiredORDER 12Respondent,Hunter Saw Division of Asko, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Refusing to reemploy or otherwise discriminatingagainst any employee because of his concerted or unionactivity.(b) In any other manner interfering with, restraining, orcoercing its employees in the exercise of their right to self-organization, to form, loin, or assist any labor organiza-tion, to bargain collectively through representatives of theirown choosing, or to engage in concerted activities for thepurpose of collective bargaining or other mutual aid, or torefrain from any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Lonnie H. Keener, Jr., immediate and fullreinstatement to his former job or, if that job no longerexists,toa substantially equivalent position,withoutprejudice to his seniority or other rights and privileges andmake him whole in the manner set forth in the section ofthis Decision entitled "The Remedy."(b) Preserve, and upon request, make available to theBoard, or its agents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all other recordsnecessary,or appropriate, to analyze the amount ofbackpay due.(c)Notify immediately the above-named individual, if heispresently serving in the Armed Forces of the UnitedStates of his right to full reinstatement, upon application,after discharge from the Armed Forces, in accordance withthe Selective Service and the Universal Military Trainingand Service Act.(d) Post at its plant in Pittsburgh, Pennsylvania, copies ofthe attached notice marked "Appendix." 13 Copies of thenotice, on forms provided by the Regional Director forRegion 6, after being duly signed by the Respondent's12 In the eventno exceptions are filed, as provided by Sec. 102.46 of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions,and recommendedOrder hereinshall, as provided in Sec.102.48 of the Rules andRegulations,be adopted by the Board and becomeits findings, conclusions, and Order,and all objections thereto shall bedeemed waived for all purposes.13 In the event that theBoard's Order isenforcedbya Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelations Board" shall read"Posted pursuantto a judgment of the United States Court of Appealsenforcingan Order ofthe National LaborRelationsBoard." 334DECISIONS OF NATIONAL LABOR RELATIONS BOARDauthorized representative, shall be posted by it for a periodof 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to ensure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 6, in writing,within 20 days from the date of the receipt of this decision,what steps the Respondent has taken to comply herewith.14IT IS ALSO ORDERED that the complaint be dismissedinsofar as it alleges violations of the Act not specificallyfound.14 In the eventthat this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Directorfor Region 6, in writing,within 20 days fromthe date of this Order,whatsteps the Respondent has taken to complyherewith "concerted activities for the purpose of ' collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL offer Lonnie H. Keener, Jr., immediate andfull reinstatement to his former job or, if that job nolonger exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, andmake him whole for any loss of paysuffered as a result of the discrimination against him.DatedByAPPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT discourage union or concertedactivities by refusing to reemploy or otherwise discrimi-nating against our employees.WE WILL NOT in any other manner, interfere with,restrain, or coerce employees in the exercise of theirright to self-organization, to form, join, or assist anylabor organization, to bargain collectively throughrepresentatives of their own choosing, and to engage inHUNTER SAWDIVISION OFASKO, INC.(Employer)(Representative)(Title)We will notify immediately the above-named individual, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 1536 Federal Building, 1000LibertyAvenue, Pittsburgh, Pennsylvania 15222, Tele-phone 412-644-2977.